Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
The amendment filed on 10/02/2020 has been received and claims 1-4 and 6-22 are pending.
Claim Objections
Claims 6-16 are objected to because of the following informalities:  
in line 1 of Claim 6, delete “claim 5” and insert --claim 1--;
in line 1 of Claim 7, delete “claim 5” and insert --claim 1--;
in line 1 of Claim 8, delete “claim 5” and insert --claim 1--;
in line 1 of Claim 9, delete “claim 5” and insert --claim 1--;
in line 1 of Claim 10, delete “claim 5” and insert --claim 1--;
in line 1 of Claim 11, delete “claim 5” and insert --claim 1--;
in line 1 of Claim 12, delete “claim 5” and insert --claim 1--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 6-9, 17-19, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oscarsson (20110003401).
As to Claim 1, Oscarsson (‘401) discloses a method comprising: 
providing a reference electrode (R), a counter electrode (C), and an object acting as a working electrode (W) (see entire document, particularly Figure 2); 
passing a first electrical current through the working (W) and counter (C) electrodes for a first length of time (e.x.: 3 seconds), wherein the first electrical current is varied such that a first electrical potential of the working electrode (W) is substantially constant relative to an electric potential of the reference electrode (R) (see entire document, particularly p. 3 [00053] – lines 1-2 and 5-6, p. 6 [0102]); and
passing a second electrical current through the working (W) and counter (C) electrodes for a second length of time (e.x.: 6 seconds), wherein the second electrical current is varied such that a second electrical potential of the working electrode (W) is substantially constant relative to the electric potential of the reference electrode (R) (see entire document, particularly p. 3 [00053] – lines 1-2 and 5-6, p. 6 [0102] and [0106]).

	As to Claims 2 and 21, Oscarsson (‘401) discloses that the first electrical current is varied such that the first electric potential of the working electrode (W) is negative relative to the electric potential of the reference electrode (R) (see entire document, particularly p. 3 [0060] – lines 1-5, p. 4 [0066], p. 5 [0094] – lines 15-17, p. 6 [0106]).

As to Claims 3 and 22, Oscarsson (‘401) discloses that the first electrical current is varied such that the first electric potential of the working electrode (W) is positive relative to the electric potential of the reference electrode (R) (see entire document, particularly p. 3 [0060] – lines 6-7, p. 4 [0066], p. 5 [0094] – lines 15-17, [0095] – lines 4-5, and [0100] – lines 1-2, p. 6 [0102]-[0106]).

As to Claim 4, Oscarsson (‘401) discloses that the first electrical current is varied such that the first electric potential of the working electrode (W) is equal to the electric potential of the reference electrode (R) (see entire document, particularly p. 3 [0060] – lines 1-5, p. 5 [0094] – lines 15-17, p. 6 [0106]).

	As to Claim 6, Oscarsson (‘401) discloses that the second electrical current is varied such that the second electric potential of the working electrode (W) is negative relative to the electric potential of the reference electrode (R) (see entire document, particularly p. 3 [0060] – lines 1-5, p. 4 [0066], p. 5 [0094] – lines 15-17, p. 6 [0106]).

As to Claim 7, Oscarsson (‘401) discloses that the second electrical current is varied such that the second electric potential of the working electrode (W) is positive relative to the electric potential of the reference electrode (R) (see entire document, particularly p. 3 [0060] – lines 6-7, p. 4 [0066], p. 5 [0094] – lines 15-17, [0095] – lines 4-5, and [0100] – lines 1-2, p. 6 [0102]-[0106]).

As to Claim 8, Oscarsson (‘401) discloses that the second electrical current is varied such that the second electric potential of the working electrode (W) is equal to the electric potential of the reference electrode (R) (see entire document, particularly p. 3 [0060] – lines 1-5, p. 5 [0094] – lines 15-17, p. 6 [0106]).

As to Claim 9, Oscarsson (‘401) discloses that the first length of time is different from the second length of time (see entire document, particularly p. 6 [0102]).

As to Claim 17, Oscarsson (‘401) discloses that the object is implantable or implanted (see entire document, particularly p. 4 [0074], p. 5 [0083]-[0086]).

As to Claims 18-19, Oscarsson (‘401) discloses that the step of passing electrical current through the working (W) and counter (C) electrodes is performed using a potentiostatic device in the form of a potentiostat (see entire document, particularly Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oscarsson (20110003401). 
Oscarsson (‘401) is relied upon for disclosure described in the rejection of claim 5 under 35 U.S.C. 102(b).
As to Claim 10, while Oscarsson (‘401) does not appear to specifically teach that the first electrical current flows in a direction opposite a direction of the second electrical current, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to provide the first electrical current that flows in a direction opposite a direction of the second electrical current in the method of Oscarsson as one known manner of flowing electrical current such as in AC current as a matter of choice. Only the expected results would be attained.
As to Claims 11 and 16, it would have been obvious and well within the purview of one of ordinary skill in the art that the first, second, and third electrical currents are selectively passed through the working and counter electrodes in any combination or order in the method of Oscarsson so as to alternate/pulse the working electrode with the first, second, and third electric potentials, respectively. Only the expected results would be attained.
As to Claim 12, while Oscarsson (‘401) does not appear to specifically teach that the method further comprises a step of passing a third electrical current through the working (W) and counter (C) electrodes for a third length of time, wherein the third electrical current is varied such that a third electrical potential of the working electrode (W) is substantially constant relative to the electric potential of the reference electrode (R), it would have been obvious and well within the purview of one of ordinary skill in the art at the time of the invention to provide an additional step of passing a third electrical current through the working (W) and counter (C) electrodes for a third length of time, wherein the third electrical current is varied such that a third electrical potential of the working electrode (W) is substantially constant relative to the electric potential of the reference electrode (R) in the method of Oscarsson in order to provide a time-efficient and simple process (see Abstract - last 4 lines). Only the expected results would be attained.
As to Claims 13-15, it would have been obvious to and well within the purview of one of ordinary skill in the art at the time of the invention to vary the third electrical current such that the third electric potential of the working electrode (W) is negative relative to the electric potential of the reference electrode (R), or to vary the third electrical current such that the third electric potential of the working electrode (W) is positive relative to the electric potential of the reference electrode (R), or to vary the third electrical current such that the third electric potential of the working electrode (W) is equal to the electric potential of the reference electrode (R), in the method of Oscarsson in the same manner as the first and second electrical currents is varied as a matter of choice. Only the expected results would be attained. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on 10/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 9,616,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but upon reconsideration are moot because of the new ground of rejection issued in a non-final office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20140315195, 20120101326, 20160045731.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799